*619Judgments reversed and matter remitted to the County Court of Nassau County for the resentencing of defendant as a first offender for the reasons set forth in the dissenting opinion in the Appellate Division. No opinion.
Concur: Loughran, Oh. J., Lewis, Conway, Desmond, Fuld and Froessel, JJ. Dye, J., dissents and votes to affirm for the reason that the Federal conviction was for a crime which, if committed in New York State, would have constituted a felony under subdivision 1 of section 2460 of the Penal Law.